Citation Nr: 1000113	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO denied 
service connection for autoimmune deficiency.  In September 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) that same month.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  

In this case, the Veteran's service treatment records do not 
show human immunodeficiency virus (HIV), AIDS, or any 
indication that the Veteran was tested for either disability.  
The Veteran was diagnosed with gonorrhea twice in service, 
and a serology testing request form notes rule out syphilis 
in the remarks section.   

The Veteran contends that he was first diagnosed with HIV in 
March 1988.  His representative indicates that this test was 
the Veteran's first HIV test.  While the Veteran was unable 
to obtain the actual test results, he has submitted two 
statements corroborating the results.  In a September 2005 
statement, a former colleague of the Veteran reported that in 
March 1988 the Veteran confided in him and showed him HIV 
test results that were positive.  In October 2006, an 
attorney who represented the Veteran in the second half of 
1988 reported that during the course of his representation he 
received documents confirming that the Veteran was HIV 
positive. 

According to the Veteran, while he engaged in high risk 
sexual activity during service he did not engage in such 
activity after service.  The Veteran denies ever 
participating in homosexual activity and intravenous drug 
use.  He has stated that after service he was not sexually 
active.  

In August 2006, a private physician, Dr. K., commented that 
he was unable to set an actual date of infection of HIV due 
to the lack of prior medical records.  The physician stated 
that the course of the illness is however in conjunction with 
a time frame of 1987 for the initial infection.  In November 
2006, another statement from Dr. K was received.  This 
opinion was translated as saying that the clinical course of 
HIV is compatible with an infection in 1987.  He also noted 
that based on the epidemiology situation at the time, a 
sexual transmission during the time between 1980 and 1984 
could certainly have been a possibility.   

In December 2006, a private physician noted that the precise 
time of infection of HIV cannot be dug up, but in principle 
one might state that, on the basis of the development of the 
HIV infection, the Veteran could have already been infected 
with the disease in the early 1980's.  This report also 
reflects that the Veteran's HIV had progressed to AIDS.

In February 2008, a private physician noted that the exact 
time of infection of HIV could not be determined as no lab 
tests had been performed prior to the positive test in 1988.  
The physician also stated that it is possible that the 
Veteran had been infected during his military service as 
asymptomatic cases occur frequently over the years.  

The treatment for sexually transmitted diseases during 
service, taken together with the current diagnosis of AIDS 
and the medical records indicating that it is possible the 
Veteran was infected with HIV during service, suggest that 
Veteran may have current AIDS related to service.  However, 
the record includes no actual opinion addressing the medical 
relationship, if any, between current AIDS, and service.  The 
Board notes that the medical records on file at this time 
only indicate a possibility of HIV infection during service 
and do not offer an opinion one way or the other.  Under 
these circumstances, the Board finds that a medical opinion-
based on full consideration of the Veteran's documented 
medical history and assertions, and supported by clearly-
stated rationale-would be helpful in resolving the claim for 
service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; McLendon,  20 Vet. App. at 83.  

Accordingly, the RO should forward the entire claims file to 
an appropriate VA physician for a comprehensive review of the 
record and an opinion as to whether the Veteran contracted 
HIV during service.

Prior to arranging for such review, the RO obtain all 
outstanding pertinent medical records.  

Documents of record also indicate that the Veteran receives 
disability benefits from the Social Security Administration 
(SSA).  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
SSA's determination on the Veteran's claim, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the physician is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).   

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

As a final point, the Board also notes that the claims file 
contains documents written in German.  Some of these 
documents have not yet been translated into English.  
Specifically, there are what appear to be 3 test results and 
a bill from 1990 that have not been translated.  Hence, while 
this matter is on remand, the should undertake appropriate 
action to obtain English translations of all pertinent 
evidence currently associated with the claims file that has 
not been translated, and to associate such translations with 
the claims file.


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to  obtain and associate with the 
claims file English translations of all 
pertinent evidence currently associated 
with the claims file that has not been 
translated.

2.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file the RO should forward the 
Veteran's entire claims file (to include a 
complete copy of this REMAND) to an 
appropriate VA physician for a 
comprehensive review of the record and 
medical opinion.  

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
HIV had its onset in or is medically 
related to in-service injury or disease.  

In rendering the requested opinion, the 
physician must consider and address the 
service treatment records, and post-
service evidence discussed above, and 
additional pertinent medical treatment 
records, if any.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


